Exhibit 10.2

LOGO [g16748g11u22.jpg]

June 30, 2009

By Hand Delivery

Mr. Neil B. Friedman

Mattel, Inc.

333 Continental Blvd.

El Segundo, CA 90245

Dear Neil:

Pursuant to Section 1 of the employment agreement between you and Mattel, Inc.
(“Mattel”), dated as of January 31, 2000 and as thereafter supplemented and
amended (the “Agreement”), this letter shall serve as notice under the Agreement
that the Employment Period (as defined in the Agreement) will not be further
extended. This notice will be effective as of September 1, 2009 and, subject to
the terms of the Agreement, the Employment Period generally is scheduled to
expire on September 1, 2012.

The Agreement will continue to govern your employment with Mattel until the end
of the Employment Period (or the end of the 18-month period contemplated in
Section 5(f) of the Agreement, if applicable), and will remain in full force and
effect until such date. You are not entitled to any payments or benefits under
the Agreement solely as a result of Mattel’s delivery of this notice. Nothing in
the foregoing paragraph shall be construed as affecting any other right of you
or Mattel under any other provision of the Agreement, including, without
limitation, your or Mattel’s ability to terminate the Agreement and your
employment thereunder or your right to receive certain payments in the event of
such a termination.

 

Mattel, Inc. /s/ Robert A. Eckert By: Robert A. Eckert Title: Chairman & CEO